Citation Nr: 1442959	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right little finger disorder.

2.  Entitlement to service connection for medial and lateral epicondylitis of the right elbow.  

3.  Entitlement to a compensable rating for acne of the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 2003 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Baltimore, Maryland.  


REMAND

In December 2010, VA received notification, via email, that the Veteran desired to attend a formal hearing to be conducted by a Decision Review Officer (DRO) at the Baltimore, Maryland, Regional Office.  He has not been afforded his requested hearing.  

In light of these circumstances, the case is REMANDED to the RO in Baltimore, Maryland for the following action:

The RO should schedule the Veteran for a hearing to be conducted by a DRO in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
	
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



